DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-15 and 21-25 are pending and have been examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/31/22 has been entered.

Response to Arguments
Applicant's arguments and amendments with respect to 35 USC 112 have been considered and are persuasive. The rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 and 21-25 are rejected under 35 USC 103 as being unpatentable over US20170153714 ("Gao") in view of US20190263422 ("Enthaler").

Claim 1
Gao discloses a method for providing transportation (abstract), the method comprising: 
identifying, by one or more sensors of a vehicle, the one or more sensors comprising any of a LiDAR, a camera, a radar, and an ultrasonic sensor, an entity to potentially provide transportation (0020 LIDAR…cameras); 
determining to navigate the vehicle towards the entity or to transmit information regarding the entity to an other vehicle in response to detecting that the entity is gesturing towards the vehicle (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle. The gesture detection unit may function based on an analysis of video captured by one or more cameras of the autonomous vehicle or based on identifying variations in captured light at one or more sensors of the gesture detection unit. In some embodiments, the gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020, 0028, 0070); and
in response to determining to navigate the vehicle towards the entity or to transmit information regarding the entity to the other vehicle, navigating the vehicle towards the entity or transmitting the information regarding the entity to the other vehicle (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle. The gesture detection unit may function based on an analysis of video captured by one or more cameras of the autonomous vehicle or based on identifying variations in captured light at one or more sensors of the gesture detection unit. In some embodiments, the gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020, 0028, 0070, claim 4: receiving a pickup request for a potential passenger, the pickup request comprising a geographic location for locating and picking up the potential passenger by the autonomous vehicle; locating the potential passenger based on the geographic location and using data from one or more sensors of the autonomous vehicle; and in response to locating the potential passenger, controlling the autonomous vehicle to a position to enable pickup of the potential passenger.).
Gao fails to disclose detecting whether the entity is gesturing towards the vehicle based on any two of: a direction of eyes, a degree of openness of hands, a direction of palms, and a distance between the hands and a waist of the entity. However, Gao does disclose detecting whether the entity is gesturing towards the vehicle (0021, 0022, 0023). Furthermore, Enthaler teaches a method of providing transportation, including detecting whether the entity is gesturing towards the vehicle based on any two of: a direction of eyes, a degree of openness of hands, a direction of palms, and a distance between the hands and a waist of the entity (0011 when a hand motion describing a calling gesture that indicates a stop request is detected, either the self-driving motor vehicle is controlled to stop in the vicinity of the person, or the driver of the motor vehicle is given a signal indicating the stop request., 0018 control device according to one advantageous embodiment can further evaluate the images to detect the person's viewing direction, wherein the motor vehicle is controlled to stop in the vicinity of the person when the viewing direction corresponds to a defined viewing direction. Accordingly, not only the hand gesture but also the viewing direction is detected and evaluated. This is because it is assumed that the person who is "waving" to the motor vehicle will also be looking in the motor vehicle's direction when doing so. The camera device or control device is thus capable of detecting the viewing direction based on the head position and/or eye position of the person. If said position is oriented toward the motor vehicle, then this corresponds, for example, to a previously defined viewing direction; the hand gesture detected in parallel is accordingly verified as a "stop gesture" in this way, 0021 the number of raised fingers on the hand performing the hand motion or on the second hand of the person shown in the image can be detected by the control device in order to obtain information about the prospective number of boarding passengers, where this is possible, and this number can be processed as information indicating the number of passengers to be picked up).
	Gao and Enthaler both disclose systems of providing transportation based on a determination of whether or not an entity is gesturing towards the transportation vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Gao to include the teaching of Enthaler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Gao and Enthaler would have made obvious and resulted in the subject matter of the claimed invention, specifically detecting whether the entity is gesturing towards the vehicle based on any two of: a direction of eyes, a degree of openness of hands, a direction of palms, and a distance between the hands and a waist of the entity.

Claim(s) 8 and 15 
Claim(s) 8 and 15 recite(s) subject matter similar to that/those of claim(s) 1 and is/are rejected under the same grounds.

Claims 2 and 9 are rejected under 35 USC 103 as being unpatentable over Gao in view Enthaler, in further view of US20190204992 ("Bowden").

Claim 2
Gao discloses wherein the sensor that identified the individual is located on a second vehicle (0044 autonomous vehicle sensor data may be sent from a first vehicle to a second vehicle, from the second vehicle to a third vehicle, and from a third vehicle to an internet-enabled base station, before finally being communicated to the vehicle coordinator 130 via the Internet or another long-range communication scheme or means.) Gao fails to disclose informing the individual, by a second vehicle, that the first vehicle is on its way by providing an estimated time to the individual. However, Gao does disclose communicating with the individual (0021). Furthermore, Bowden teaches informing the individual that the first vehicle is on its way by providing an estimated time to the individual (0020 when a provider is in route to pick up a requestor, the most relevant information to the provider is the map and directions. Accordingly, when in the collapsed state the information portion includes relevant information related to the ride request (e.g., trip progress, ETA, requestor avatar), while at the same time reserving the majority of the user interface for a map and direction portion.). Examiner notes that Gao suggests that the informing may be performed by the second vehicle (0044, 0040 Processing required to perform duties of the system 100 may be performed using dedicated processors (i.e., processors dedicated to and included in the system 100), any processors of the autonomous vehicle 110 (e.g., the onboard computer, microcontrollers, graphics processors, cryptographic processors, etc.), and/or any other processors (e.g., remote server processors).).
	Gao and Bowden both disclose systems of satisfying ride requests. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Gao to include the teaching of Bowden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Gao and Bowden would have made obvious and resulted in the subject matter of the claimed invention, specifically informing the individual, by a second vehicle, that the first vehicle is on its way by providing an estimated time to the individual.

Claim(s) 9 
Claim(s) 9 recite(s) subject matter similar to that/those of claim(s) 2 and is/are rejected under the same grounds.

Claims 3-7 and 10-14 are rejected under 35 USC 103 as being unpatentable over Gao in view of Enthaler, in further view of US20200056901 ("Engle").

Claim 3
Gao discloses wherein identifying the individual with the sensor further comprises 
receiving a hailing communication from the individual (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle…gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020); and
further comprising determining a destination responsive to receiving input from the individual (0053 ride request may include a proposed destination). 
Gao fails to explicitly disclose operating the first vehicle autonomously to the destination. However, Gao does disclose receiving a destination (0053). Furthermore, Engle teaches operating the first vehicle autonomously to the destination (0024 autonomous vehicle 100 to move the autonomous vehicle 100 along the route as selected by the vehicle guidance system 122 for a trip to the destination.)
	Gao and Engle both disclose systems of satisfying ride requests. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Gao to include the teaching of Engle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Gao and Engle would have made obvious and resulted in the subject matter of the claimed invention, specifically operating the first vehicle autonomously to the destination.

Claim 4
Gao discloses wherein the hailing communication by the individual further comprises at least one of a physical gesture, a voice communication, or standing on a curb (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle…gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020).

Claim 5
Gao discloses wherein the hailing communication indicates a type of vehicle that the individual is requesting the transportation (0023 In gesture recognition analysis, the gesture detection unit may compare the identified or extracted gestures in the images or recordings to one or more predetermined gestures stored in a gesture database or the like. The predetermined gestures preferably relate to gestures, motions, or actions that may be performed by entities external to the autonomous vehicle for the purpose of signaling information or a request (e.g., a pickup request or ride request), 0055 pickup request data may include data about the requestor's location, a specified pickup location, the type of vehicle requested,, 0056).

Claim 6
Gao discloses identifying a payment account of the individual based on the identity of the individual and charging the payment account for the transportation of the individual (0055 pickup request data may include data about the requestor's location, a specified pickup location, the type of vehicle requested, information about for whom the request is intended (which may include people other than the requestor), payment information, user account information, preferred driving characteristics, preferred routing options, or any other suitable information related to the pickup request., 0077 If passenger identity information is included in the pickup request data, S230 may include checking authorization using the passenger identity information (e.g., verifying that a passenger is associated with an active payment method). S230 may additionally or alternatively include verifying passenger authorization in any manner (e.g., via a passenger swiping a credit card or ID card on an external card reader interface of the autonomous vehicle), 0047).

Claim 7
Gao discloses authenticating the individual for the payment account by receiving biometric information from the individual (0036 confirmation can be performed in a number of manners including using biometric authentication, providing a challenge and successfully responding to the challenge, interface a computing device of the intended passenger with the external input interface 112, and basically, using any suitable manner for identifying or confirming the intended passenger.).

Claim(s) 10, 11, 12, 13, and 14 
Claim(s) 10, 11, 12, 13, and 14 recite(s) subject matter similar to that/those of claim(s) 3, 4, 5, 6, and 7, respectively, and is/are rejected under the same grounds.

Claim 21
Gao discloses the method of claim 1, wherein the information regarding the entity comprises a length of hair and a type of watch worn by the entity (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle. The gesture detection unit may function based on an analysis of video captured by one or more cameras of the autonomous vehicle or based on identifying variations in captured light at one or more sensors of the gesture detection unit. In some embodiments, the gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020, 0028, 0070, claim 4: receiving a pickup request for a potential passenger, the pickup request comprising a geographic location for locating and picking up the potential passenger by the autonomous vehicle; locating the potential passenger based on the geographic location and using data from one or more sensors of the autonomous vehicle; and in response to locating the potential passenger, controlling the autonomous vehicle to a position to enable pickup of the potential passenger.). Examiner notes that claim 1, upon which claim 21 depends, provides two options in response to determining that the entity is gesturing toward the vehicle: either navigate the vehicle towards the entity or transmit information regarding the entity to another vehicle. By the definition of a dependent claim and as is clear by the language "the method of claim 1, wherein…", claim 21 necessarily includes the language of claim 1. Thus, Gao discloses the first option of navigating the vehicle towards the entity in both claim 1 and claim 21. Even though claim 21 provides further specifics on the second option, the fact that Gao already discloses the first option is sufficient for meeting the limitations of both claim 1 and claim 21.

Claim 22
Gao fails to explicitly disclose wherein the degree of openness of the hands comprises a degree to which fingers of the hands of the entity are clenched into a fist. However, Gao does disclose detecting the entity gesturing toward the vehicle (0021, 0022, 0023). Furthermore, Enthaler teaches a method of providing transportation, including wherein the degree of openness of the hands comprises a degree to which fingers of the hands of the entity are clenched into a fist (0011 when a hand motion describing a calling gesture that indicates a stop request is detected, either the self-driving motor vehicle is controlled to stop in the vicinity of the person, or the driver of the motor vehicle is given a signal indicating the stop request., 0021 the number of raised fingers on the hand performing the hand motion or on the second hand of the person shown in the image can be detected by the control device in order to obtain information about the prospective number of boarding passengers, where this is possible, and this number can be processed as information indicating the number of passengers to be picked up).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 23
Gao discloses wherein the information regarding the entity comprises a number of other entities associated with the entity, as determined by detecting communication among the entity and the other entities (0021 gesture detection unit functions to detect and identify gestures performed by an entity, such as an intended passenger, that are directed toward the autonomous vehicle. The gesture detection unit may function based on an analysis of video captured by one or more cameras of the autonomous vehicle or based on identifying variations in captured light at one or more sensors of the gesture detection unit. In some embodiments, the gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity., 0020, 0028, 0070, claim 4: receiving a pickup request for a potential passenger, the pickup request comprising a geographic location for locating and picking up the potential passenger by the autonomous vehicle; locating the potential passenger based on the geographic location and using data from one or more sensors of the autonomous vehicle; and in response to locating the potential passenger, controlling the autonomous vehicle to a position to enable pickup of the potential passenger.). See the prior art rejection of claim 21 for clarification of Gao meeting the limitations of claim 23.

Claim 24
Gao fails to explicitly disclose wherein, the detecting whether the entity is gesturing towards the vehicle is based on an angle between an arm and a direction of travel of the vehicle. However, Gao does disclose detecting whether the entity is gesturing is based on a hand being raised (0022 hand raise). Furthermore, Enthaler teaches wherein, the detecting whether the entity is gesturing towards the vehicle is based on an angle between an arm and a direction of travel of the vehicle (Fig. 2, 0035).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 25
Gao fails to explicitly disclose wherein, the detecting whether the entity is gesturing towards the vehicle is based on a perpendicular angle between the arm and the direction of travel of the vehicle. However, Gao does disclose detecting whether the entity is gesturing is based on a hand being raised (0022 hand raise). Furthermore, Enthaler teaches wherein, the detecting whether the entity is gesturing towards the vehicle is based on a perpendicular angle between the arm and the direction of travel of the vehicle (Fig. 2, 0035).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663